Exhibit 10.9

 

FOURTH AMENDMENT TO LEASE

 

This Fourth Amendment to Lease is effective as of November 1, 2004, by and
between CHARTER INDUSTRIAL, L.P., a Texas limited partnership (“Landlord”) and
LESLIE’S POOLMART, INC., a Delaware corporation (“Tenant”).

 

RECITALS

 

A. Landlord’s predecessor in interest (the “Prior Landlord”) and Tenant entered
into a lease agreement dated August 30, 1990 (the lease, as it has been
previously amended and modified is referred to as the “Lease”). Pursuant to the
Lease, Tenant leases and occupies approximately 126,000 square feet of the
building commonly known as 4202 Dan Morton Drive, Suites 100 and 103, Dallas,
Texas 75236 (the “Leased Premises”).

 

B. The Lease was assigned to Landlord in connection with the Landlord’s purchase
of the building where the Leased Premises are located.

 

C. Landlord and Tenant wish to further modify the Lease as set forth herein.

 

NOW, THEREFORE, for valuable consideration, the parties agree as follows:

 

1. Terms defined in the Lease have the same meaning when used in this Agreement,
unless a different definition is given.

 

2. The “Effective Date” of this Fourth Amendment is October 1, 2004.

 

3. The term of the Lease is extended for a period of one hundred thirty-two
months after the Effective Date (the “Renewal Term”). Tenant shall have one
additional right to renew and extend the lease for 60 months with no more than
nine (9) months and no less than six (6) months prior written notice to Landlord
at prevailing market rates.

 

4. Base Rent for the Renewal Term is as follows:

 

Months 1 through 8    $0.00 per month Months 9 through 36    $24,150.00 per
month Months 37 through 72    $25,200.00 per month Months 73 through 132   
$26,250.00 per month

 

If no event of default has occurred before January 30, 2005, the security
deposit described in paragraph 2.B. of the Lease shall be refunded to Tenant in
cash and no further security deposit shall be required during the Renewal Term.



--------------------------------------------------------------------------------

5. Landlord agrees to make the following repairs and improvements to the
Premises and make best efforts to complete such repairs and improvements on or
before April 1, 2005, subject to Force Majeure. Such repairs and improvements
shall be made by Landlord in a good and workmanlike manner and in accordance
with industry standard practices relating to repairs and improvements in similar
properties in the Dallas/Fort Worth industrial marketplace. Landlord shall use
reasonable efforts to coordinate all repairs and improvements with the
distribution manager, including the selection of contractors and the scheduling
of work.

 

a. Landlord shall repair or replace all dock shelters and frames at the Premises
in accordance with Exhibit A of the Fourth Amendment to Lease.

 

b. Landlord shall repair or replace all loading doors and locks at the Premises
in accordance with Exhibit A of the Fourth Amendment to Lease.

 

c. Landlord shall replace eight (8) leaking skylights. If replacement is
required, Landlord shall install vented skylights.

 

d. Landlord shall install reinforcements to the access doors in the existing
demising wall and install eight ballards at four corners of each door.

 

e. Landlord shall repair and seal all sealable floor cracks in the Premises

 

f. Landlord shall repair drywall both inside and outside of all containment
rooms, shall conduct an inspection of metal studs for corrosion, and shall
replace metal studs as required. Specific areas to be repaired include holes and
damage along the base of the inside and outside of the containment room wall,
along the corners of the containment room, and around the threshold of the two
(2) interior forklift doorways.

 

g. Landlord shall refurbish or replace the containment room ventilation fans
with new fans that are similar to the existing fans and that are acceptable to
Tenant.

 

h. Landlord shall refurbish or replace the warehouse ventilation fans with new
fans that are similar to the existing fans and that are acceptable to Tenant.

 

i. Landlord shall repair and “tape, bed and texture” all holes in drywall and
along the base of the walls within the main office, the shipping office and the
receiving office and repaint the main office, the shipping office, and the
receiving office.

 

j. Landlord shall replace the existing “VCT tile” in the main office and the
shipping and receiving offices with new “VCT tile” of similar grade and type,
Landlord shall replace all carpet in whatever areas contain carpet in the main
office, shipping office and the receiving office with new carpet of a similar
grade and type.



--------------------------------------------------------------------------------

k. Landlord shall install commercial grade tile floors in the warehouse
bathroom,. Landlord will replace fixtures on two (2) sinks and restore said
sinks to good working order. Landlord will restore all commodes to good working
order.

 

l. Landlord shall install new carpet, paint the walls, and install new ceiling
tiles in the existing security storage area to accommodate the new
conference/training room.

 

m. Landlord shall replace the pedestrian doors and frames in the following
places: (1) the fire exit in the containment room, (2) the exterior exit by dock
door #18, (3) in the supervisor shipping office in the warehouse office, and
(4) the door from the warehouse to the supervisor receiving office in the main
office.

 

n. Landlord shall install twelve (12) new 110 volt duplex electrical drops to
the front wall of the warehouse at a location to be mutually agreed upon between
landlord and tenant

 

6. Landlord and Tenant hereby ratify and confirm their respective obligations
under the Lease, and represent and warrant to each other that, as of the date
hereof, to their actual knowledge they have no defenses thereto. Additionally,
each of Landlord and Tenant further confirms and ratifies that, as of the date
hereof, (a) the Lease is and remains in good standing and in full force and
effect, and (b) each such party has no claims, counterclaims, set-offs or
defenses against the other arising out of the Lease or in any way relating
thereto or arising out of any other transaction between Landlord and Tenant.

 

7. Except as modified hereby, the Lease shall remain in full effect and this
Amendment shall be binding upon Landlord and Tenant and their respective
successors and assigns. If any inconsistency exists or arises between the terms
of the Lease and the terms of this Amendment, the terms of this Amendment shall
prevail.

 

8. Paragraph 7 and Paragraph 8 of the Third Amendment to the Lease are hereby
deleted in its entirety and are no longer in effect.

 

9. The interest earned on the security deposit as set forth in Exhibit D,
Paragraph D of the Lease is hereby waived and Landlord has no further obligation
to pay such interest to Tenant.

 

10. Landlord agrees to pay Cushman & Wakefield of Texas, Inc. a commission as
set forth by a separate agreement.

 

11. Landlord agrees to refund to Tenant on or before January 10, 2005 the rent
paid by Tenant for the months of October, November, December of 2004 in the
total amount of $93,392.60.



--------------------------------------------------------------------------------

EXECUTED to be effective as of the date shown above.

 

LANDLORD

CHARTER INDUSTRIAL, L.P., a Texas limited

partnership, by Charter Industrial GP, Inc.,

general partner

By:  

/s/ Ray Washburne

--------------------------------------------------------------------------------

Name:   Ray Washburne Title:   President



--------------------------------------------------------------------------------

TENANT LESLIE’S POOLMART, INC. By:  

/s/ Donald J. Anderson

--------------------------------------------------------------------------------

Name:   Donald J. Anderson Title:   Executive Vice President